HIV/AIDS: Early Diagnosis and Early Care (debate)
The next item is the Council and Commission statements on HIV/AIDS: Early diagnosis and early care.
Madam President, Commissioner Potočnik, ladies and gentlemen, it is twenty five years since HIV was discovered. Today, it is of the utmost importance, now that the epidemic has claimed more than 25 million lives, that the European Union reaffirm its commitment to combat the global HIV/AIDS pandemic.
Universal access to prevention, testing, early treatment and support in this field is essential, and the European Parliament, your House, emphasised this in its resolution of 24 April 2007. There is an urgent need to increase the rate of development, and also to increase implementation of prevention, information, education and awareness campaigns, and to invest in research and development of new prevention and testing strategies, which must be kept up-to-date with changes in the nature of the pandemic.
In particular, it is of prime importance that testing and treatment are done as early as possible, and that anti-retroviral drugs are made available at an affordable price. When diagnosis is made too late, or if the immune system is too badly damaged by the disease, patients have an increased risk of death in the four years following diagnosis.
In order to screen earlier, it is necessary to use new strategies and tools, such as rapid screening tests. It would be useful to offer testing more widely, providing that patients consent, of course. It is useful to remember that these rapid screening tests can be carried out where there is no medical laboratory, and that the results may be given to patients within a relatively short time.
In order to encourage people living with HIV/AIDS to be tested early, it is also essential to overcome discrimination barriers. The fear of the stigma attached to a positive test result can prevent patients from accessing early screening. For this reason, the European Union must speak out clearly and consistently against all forms of discrimination against people living with HIV anywhere in the world.
This strongly held conviction is shared by the French President Nicolas Sarkozy and by Bernard Kouchner, who have brought this matter to the attention of the United Nations. HIV is to be treated as a transmissible but non-contagious disease, and any restrictions on freedom of access, travel and residence for HIV positive people, because of their HIV status, are counterproductive. Any such practices will dissuade patients from obtaining screening and treatment, which is harmful to the individual and to society.
In conclusion, I should like to make two observations. The first is that our common goal is as follows: people who test positive for HIV must receive high-quality treatment, regardless of their origin, nationality, opinions, age, sex, sexual orientation, religion or any other factor.
The second observation is that, in this context, international coordination is essential if this pandemic is to be defeated. I would like to pay tribute to the EuroHIV programme, which has, since 1984, been disseminating essential information about HIV/AIDS to the WHO, UNAIDS and the European Centre for Disease Prevention and Control. In order to make prevention, screening and early treatment available to all, in order that people with the disease are no longer stigmatised or discriminated against, in order that the countries of the South have proper access to drugs, cooperation between UN agencies and regional agencies must be increased.
More than ever, the European Union must be involved in this fight.
Member of the Commission. - Madam President, I would say to the honourable Members and to Minister Jouyet that, as we approach World AIDS Day on 1 December 2008, this plenary session provides a good opportunity to reflect on some significant achievements in combating HIV/AIDS and to focus on the serious challenges that lie ahead.
This year's Nobel Prize for Medicine was awarded to two European researchers at the Pasteur Institute - Professor Françoise Barré-Sinoussi and Professor Luc Montagnier, who were the first to isolate the Human Immunodeficiency Virus back in 1983.
That landmark discovery paved the way for many important developments and diagnostics, and the treatment of HIV infections, and allowed us to understand more about the pathogenesis of HIV infections and its devastating consequences.
However, 25 years later, we still do not have a cure for HIV/AIDS and still witness millions of new infections per year worldwide, including tens of thousands of new infections in Europe.
How can this happen? It is well known how HIV transmission can be effectively prevented.
Successful campaigns in the 1980s and the early 1990s have shown that awareness and knowledge are essential elements of prevention strategies against HIV infections.
Determined political leadership and civil responsibility are two further elementary prerequisites for successfully combating HIV/AIDS - as is an open and constructive partnership with the stakeholders.
Today's plenary session is also an excellent time to reaffirm our political commitment - a time to be ambitious. I should add that I appreciate very much the European Parliament's commitment in keeping HIV/AIDS high on the political agenda.
Indeed, we recently had a very useful exchange of views on HIV/AIDS in a round-table meeting organised by Vice-President Miguel-Angel Martínez Martínez and Zita Gurmai on the need for HIV testing and subsequent early 'state of the art' care and support. Experts estimate that an average of 30% of people in Europe infected with HIV are not aware of their status. That incredible figure carries two risks: first for the person concerned, since he or she may not receive treatment and care on time; and second for his or her partner(s), who may be exposed to the infection.
So what can we as politicians do to address and overcome this situation?
Our common humanistic core values and a strong commitment to human values, solidarity and our position against discrimination must be the basis of all policies to fight HIV/AIDS, and should be the foundation for all activities in combating the disease. The European position and response is clear: we concentrate on prevention and raising awareness; we promote HIV testing and access to treatment and care for all in need; we fight for affordable medication; we oppose and fight any form of discrimination or stigmatisation; we seek to identify best practice and support civil society. In areas within our political responsibility, we have to create the conditions for effective actions on the ground, serving both society and people living with HIV and AIDS.
Clearly we cannot be complacent. We have to keep up the momentum.
The EU also looks beyond its borders to the devastating impact of HIV/AIDS in sub-Saharan Africa and other developing countries, which represent an exceptional challenge to social growth and development.
Eastern Europe and Central Asia continue to experience the fastest growth of the epidemic in the world.
In this context, we reaffirm our commitment to supporting partner countries in scaling-up towards universal access to HIV prevention, treatment, care and support.
On behalf of the Commission, I welcome the resolution on early diagnosis and early care of HIV/AIDS and fully endorse and support the principle of breaking down barriers to HIV testing, treatment and care.
The Commission further encourages people to use the possibility of HIV testing and reiterates to Member States the need to establish testing centres that meet international standards and operate according to agreed principles.
The Commission is currently developing its second strategy on combating HIV/AIDS in the EU and also our near neighbourhood, which will further concentrate on prevention and will focus on the regions and groups most affected by the epidemics. However, what a successful prevention approach needs most of all is openness and tolerance on a political and societal level: openness to the realities of our lives today, of sexuality and behaviours; openness to means of harm reduction; openness to fight inequalities, discrimination and suppression; and openness to other cultures and habits.
In facing up to the challenge of HIV/AIDS, the Commission will continue to play its role to the full. I know that we have Parliament's support in this endeavour, and we treasure it highly.
Let us continue together the strong political momentum, together with the Council, to ensure that we all live up to our responsibilities.
on behalf of the PPE-DE Group. - Madam President, in the United Kingdom, we have 80 000 people living with HIV and, as the Commissioner has said, 1 in 3 of those is undiagnosed. We also have 1 in every 360 pregnant women HIV positive. Ten per cent of new cases in Europe are multi-drug resistant strains, and that is heading in the direction of the 20% that we see in America.
We see increasing numbers living with multi-drug resistant TB as well as with AIDS. The ECDC shows new cases of HIV infection doubled between 1999 and 2006. It showed 11% of cases are in young people aged between 15 and 24. We saw 53% heterosexual transmission, largely from people who originate from epidemic countries, but a third are men who have sex with men and, perhaps surprisingly, less than 10% are injecting drug users.
But on top of all this - and I very much welcome what the minister said - we impose stigma. Stigma is a cruel added burden to the pain of the disease and, what is worse, it encourages people to hide and not to come forward for testing and treatment. The solutions stem from these figures, from these facts. We need early diagnosis, as everyone has so far said. We need confidential testing, we need education, we need the understanding that flows from that and can counter that stigma. We need the on-going research and development, and we need care because fewer people are actually dying of AIDS; more people are living with it.
on behalf of the PSE Group. - Madam President, I was very happy to hear the Commissioner mention the Round Table which I co-hosted and co-chaired. Miguel Angel Martínez and Commissioner Vassiliou also participated and were actively engaged in it.
AIDS is one of the most serious diseases of our century. Within the European Union alone, 215 000 people were newly infected with HIV in the last 10 years. According to estimates this year, almost one third of the AIDS infection - as my good colleague mentioned - still remained undiagnosed, posing a real threat to the health of European citizens. It is high time to take concrete steps so we have put forward practical suggestions on how to combat HIV/AIDS effectively by focusing on evidence-based HIV/AIDS early diagnosis and early care.
It is not only a health-related question. It is a strategic matter for the future enlargement of the EU and crucial in the field of neighbourhood and migration policy. We should combine the different EU policies to emphasise the right of each single European citizen to better health and living conditions, not forgetting the role of women. They are the most endangered groups when it comes to HIV/AIDS.
Ensuring accurate monitoring surveillance of the disease is of the highest urgency. Early diagnosis and the reduction of barriers to testing are regarded as an urgent necessity. Steps must be taken to ensure access to free and anonymous testing in order to facilitate more people seeking testing. HIV/AIDS reduction strategies must be worked out in each Member State and these must focus on vulnerable groups and groups known to be at high risk.
The strategy shall also include information and education campaigns on the preventing, testing and treatment of HIV/AIDS. We must recognise that increased investment in research and development for more effective therapeutic and preventive tools, such as vaccines and microbicides, will be essential to securing the long-term success of HIV and AIDS responses.
Discrimination against people living with HIV/AIDS must be effectively outmoded across the European Union. The struggle against HIV/AIDS must not result in any discriminatory effect on HIV-positive citizens, including restrictions that impact on their freedom of movement. The cross-party EP resolution tackles all the situations together. The aim is common and the enlarged Europe can become the initiator of enhanced international cooperation on evidence-based HIV/AIDS early diagnosis and early care in the near future.
I am convinced that, if early diagnosis and an early care system work as a pilot programme, it may be possible to use it as a common European tool for other health-related policies. I am really thankful to all my colleagues who supported this initiative and worked on it.
on behalf of the ALDE Group. - Madam President, ever since I had the honour of drafting the report on combating HIV/AIDS within the EU and neighbouring countries, I have been very committed to this issue, with all its implications and ramifications, of people living with HIV.
One year ago, in the framework of the conference 'HIV in Europe 2007', participants developed a comprehensive call to action on measures regarding how to effectively tackle HIV/AIDS in Europe. Some elements of this call are now also reflected in this joint motion for a resolution.
The aim of this resolution is to contribute to the fight against HIV/AIDS on a political level. Therefore, it calls on the Council and the Commission to formulate a comprehensive strategy on HIV to promote early diagnosis, ensure early care and communicate the benefits of earlier care to all European citizens.
It calls on the Commission to commit substantial resources to deliver the above-mentioned strategy and asks Member States to step up information and education campaigns on prevention, testing and treatment.
I am aware that the Commission is planning to bring forward a new communication on combating HIV in the EU and the neighbourhood and also that Commissioner Vassiliou confirmed her personal commitment to take further action in this field.
To conclude, this situation needs to be urgently tackled.
Madam President, ladies and gentlemen, I have been working as a doctor fighting AIDS for 21 years and every year I still hear the same debates.
From a clinical viewpoint, the situation is very clear: we have about 30 anti-retroviral drugs that are able to prolong the lives of those with the HIV virus. We do not have any drug that is able to destroy the virus and, as a result, in the West and in Europe, we have seen a decrease in mortality and an increase in the number of people living with the HIV virus, who can technically be described as 'potential vectors of infection'. This means that today, we have a greater risk of coming into contact with people with the HIV virus than in the past, because the number of HIV-positive survivors is increasing. In the midst of all this, what is being done? Nothing.
The majority of European countries have not had any stable prevention campaigns for years. Prophylactics cost a lot and let us give the words a precise, recognisable name: prophylactics cost a lot and are one of the main ways of preventing the HIV virus.
That is without mentioning damage-reduction projects aimed particularly at drug addicts to prevent the sharing of needles. How many countries carry out projects of this kind nationally? In Italy, 50% of confirmed AIDS diagnoses come at the same time as diagnoses of the HIV virus, which means that many people do not know they have HIV until they are ill.
Where are the campaigns for increasing access to tests, which should be free and anonymous? We know that if there is discrimination, people will try to hide, they will not go to have the test, and this will entail risks for their own health and the health of others.
One last point: today, again, the Council has spoken of aid to the global South, but I would like to know what happened to the proposals made by Parliament when we voted for the most recent version of TRIPS, which committed the Commission and the Council to increase funds for combating AIDS in the global South and, in particular, to transfer technologies and to transfer pharmacological aid.
Madam President, in 2006 over 86 000 newly-diagnosed HIV cases were reported, and over 13 000 AIDS cases were diagnosed in the WHO European region.
In Western Europe, 10% of the new infections occurred amongst the 15-to-24 age group, and 25% of those newly infected were female. The main route of transmission was heterosexual contact, as the Commissioner has said.
In Eastern Europe, the main route of transmission was via drug injection. Very worryingly, 27% of new infections there occurred in the 15-to-25 age group, and 41% of the newly-infected patients were female.
Currently, 30% of HIV-infected patients do not know that they are infected and are responsible for over a half of all new HIV infections. In addition, late diagnosis implies late use of anti-retroviral therapy, with increasingly limited opportunities for the drugs to have effect.
There is an urgent need for European-level guidance on HIV testing and counselling. We must have comprehensive and flexible guidance on best practice in reporting, in testing, in treatment and in care.
In my own country, Ireland - while data on HIV and AIDS should be interpreted with caution owing to considerable under-reporting and late reporting - the total number of AIDS cases reported up to the end of December 2007 is almost 1 000. That figure is, however, expected to rise owing to that under-reporting. The cumulative number of HIV infections reported in the same period was 4 780. Prevention strategies need yet again to be top of the news, on the front pages of our e-newspapers. Complacency has set in. Fear of infection has evaporated. We need to spell out the facts, in an open and tolerant way. John Bowis is so right when he says that while fewer people are dying of AIDS, more and more are living with it.
Madam President, I wish to congratulate the French Presidency for its commitment to the fight against AIDS and HIV, and also congratulate those who have spoken in the debate this evening.
It is a late-night debate on an issue that actually affects every single one of us every single minute of every single day. As a gay man living in the 1970s and 1980s, I could so easily have contracted the HIV virus. I was lucky. I did not. However, I watched as swathes of generations were cut down by a virus and cut down by discrimination and stigmatisation.
That is why the message we need to send tonight is that we are committed to making available treatment and to having early testing but, above and beyond all that, and the brilliant and excellent work Mr Bowis did as a Health Minister in a Conservative government, we have to say that what happens to you is as if it happens to me, or my daughter or my son. People do not go for early testing for one simple reason: fear of the discrimination that they will have to live with - that stigmatisation.
I remember once in the early 1980s visiting a hospital to try and cheer up the patients - which I always failed to do! - and walking into an HIV unit to find that in one of the beds was one of my close friends. He could not even tell me that he was living and dying with an AIDS-related illness. That situation still exists, not only in our countries, but also on other continents. What happens on other continents affects us directly because, unless we engage with the communities most at risk, they will never hear the message. A sex worker who gets trafficked into the EU is as vulnerable as a visitor from the EU to Africa or one of the other continents. That is why I welcome this resolution. 1 December 2008 is the 20th anniversary of International AIDS Day, but little changes except the lives that accumulate, that go past and are destroyed. That is why I congratulate the House, the Presidency and the Commission, and all of the speakers, for being here to send a signal that what happens to them happens to us.
Madam President, I have come to realise that HIV-positive people are sometimes treated like lepers, not knowing that with early diagnosis and care they may be active members of society for a number of years before AIDS develops and the disease starts seriously to affect their lives.
Such prejudice is a sign of ignorance. It is extremely important to promote support and understanding towards the HIV-infected. As a result, people would have more courage to have their viral infection diagnosed at an early stage instead of opting for a nuisance that might pose a threat to others.
It is vital that HIV-positive people can be open about their condition with no fear of being discriminated against, so we can increase awareness and tolerance in society of HIV and AIDS.
Madam President, HIV prevention and treatment capacity varies across different socio-economic and geopolitical settings. Promoting the early diagnosis of HIV infection should be a component of all comprehensive approaches to addressing AIDS.
Even in countries where anti-retroviral treatment options are severely limited, important contributions to health can be achieved through the diagnosis and treatment of sexually transmitted diseases, tuberculosis and other opportunistic infections among HIV-infected persons.
In a recent US research publication, it was found that the time between self-reported dates of HIV diagnosis and presentation for care had, in fact, increased. The interval between diagnosis and presentation was substantially greater among injection drug users than among other risk groups. Combined with this is a problem of the growing perception that AIDS is now a treatable condition, which undermines the public health message calling for frequent testing and prompt treatment of HIV.
Madam President, I thank Michael Cashman for the passion he has brought to this debate. I am very glad that I stayed to listen to his words, and I hope that others will hear them and act upon them.
My concern in relation to this issue is that the fear we had in the 1980s has been forgotten and, as a result, we are taking our eye off the situation, when there is a whole generation of people who did not grow up in the 1980s who need to hear the message again.
The challenge for us all is to try and bring a message of prevention into the public domain while not bringing back the stigma that sometimes comes with it. We have to be able to do this, because while testing is vital and treatment is absolutely vital for those who have the disease, we also want to stop people getting AIDS, living with it and tragically dying from it.
Madam President, Commissioner Potočnik, ladies and gentlemen, this is a truly fascinating and, at times, moving debate. I would particularly like to thank Mr Cashman for his striking account, and I know that he has often been in contact with Mrs Bachelot, who apologises that she cannot be here this evening and who has said that we must act as though we were all affected and that we must work with those communities that are most at risk. Mr Savi has also said that people should be able to talk freely about their condition. Mr Burke emphasised the value of tolerance and the importance of equality of access. Mrs McGuinness said, very pertinently, that we must not forget what happened during the 1980s.
I should like to come back to what Mr Bowis said - and I believe this can be a common approach with full support - which is that an increasing number of people are living with AIDS now, and that there are increased levels of resistance to anti-retrovirals. We must therefore accept these two phenomena and because of this, we must, for the reasons you have given, oppose all forms of discrimination even more strongly. Secondly, we must do all we can, as all have agreed, to ensure that early diagnosis is available. Mrs Gurmai was entirely right to emphasise the fragility of women's situations and the need to promote prevention in particular. Mrs Doyle stressed the fact that the virus is developing in young people and that efforts at prevention must be strengthened while ensuring that freedom of movement is not hampered, and Mrs Gurmai agreed with this. These aspects all seem to me to be extremely important; transparency, Mr Cashman's remarks about anonymity, free medical care, improved distribution of condoms, equal access to testing for all population groups.
The remarks of Mr Agnoletto, whose expertise in this field is widely known, told me that retroviral drugs will prolong life but that no drug could cure the disease, which means that we must improve preventative measures, whatever the cost. Mr Bowis also added that it is necessary to strengthen research and development.
I believe that these are the aspects on which we should continue to work together, that we have the necessary resources, and I completely agree with Mr Andrejevs about the proposed resolution which aims to develop all aspects of early treatment.
I believe this debate will encourage us to remain alert and vigilant, to combat all forms of discrimination and to act on what has happened in the past, and not to act as though the situation has returned to normal.
Member of the Commission. - Madam President, I took part in a conference either at the beginning of this week or last week - sometimes I am probably like you these days, a bit lost in time. It was a conference on poverty-related diseases. Of course, HIV and AIDS are among the three big killers nowadays, malaria and tuberculosis being the second and the third.
Every year, five million people still die from these three diseases globally, which is the equivalent of the population of Denmark disappearing every year. The problem is so clearly still present that it would simply be immoral not to give enough attention to it.
We have to do everything possible on the preventive campaigns. We have to do more because we have slept a bit there. We have to do everything possible to ensure early identification if somebody is infected. We have to do more to find a cure; we have to do more about taking care. Since, as you know, I am responsible for financing research in the Commission, I can clearly give a commitment that we will also, in future, use our funds to actively search for an HIV-AIDS vaccine.
We have one excellent project which has now been running for many years. It is called the EDCTP. It is the clinical trials partnership with the sub-Saharan countries. It had a lot of problems at the beginning but now it is really running smoothly and only last year, in 2007, we gave a commitment here; the Member States are working here together with the Commission. All the Member States are cooperating with African member states in building their capacity. In one year alone, they committed between EUR 80 million and EUR 90 million and this is, of course, doubled because we commit the other half.
So research should continue in this area too. Just as Commissioner Vassiliou, my colleague, is committed in her area, I am also committed in my area to continue in the search.
One thing which was not mentioned here today, and I think it should be mentioned, is the importance of the neighbourhood policy and structural cohesion policy, because these are precisely the countries in Europe or in our neighbourhood where this is a critical issue. This could and should also be used for these purposes.
To conclude: in simple terms we have a moral obligation as human beings to take action. I am really happy that our voice today was so clear. It was so united and even passionate.
I have received six motions for resolutions tabled in accordance with Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday, 20 November 2008.